Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the filing of NewMarket Technology, Inc.’s (the “Company”) Quarterly Report on Form 10-Q for the period ending June 30, 2009 (the “Report”), I, Philip M. Verges, the Chairman of the Board and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Philip M. Verges Philip M. Verges Chairman of the Board and Chief Executive Officer Date:
